 Case: 19-11252-BAH Doc #: 69 Filed: 10/22/19 Desc: Main Document                     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW HAMPSHIRE

____________________________________

In re:                                                        CHAPTER 11

CHICK LUMBER, INC.                                            Case No. 19-11252-BAH

      Debtor
____________________________________


                         FINAL ORDER ON
   DEBTOR'S MOTION FOR ENTRY OF ORDER DEEMING UTILITY COMPANIES
   ADEQUATELY ASSURED OF FUTURE PERFORMANCE AND ESTABLISHING
        PROCEDURE FOR DETERMINING ADEQUATE ASSURANCES
                     PURSUANT TO 11 U.S.C. 366


         Upon the Debtor's Motion for Entry of Order Deeming Utility Companies Adequately

Assured of Future Performance and Establishing Procedure for Determining Adequate

Assurances Pursuant to 11 U.S.C. 366 (the “Motion”) and having considered the Motion and

the Objection(s), if any, heard the parties who appeared at the hearing, if applicable, considered

the evidence presented and arguments made during the hearing on the Motion and Objection(s),

if applicable, and given this matter due deliberation and found therefrom good cause for granting

the relief requested in the Motion; it is hereby found and ordered that:

         1.    Except as otherwise defined herein, all words, terms and phrases defined in the

Motion shall have and be given the same meaning when used herein, including Cash Deposit,

Utility Company and Utility Service.

         2.    The Debtor shall pay on a timely basis all undisputed, post-petition invoices for

utility services rendered by any Utility Company.

         3.    Pending the further orders of this Court, the Utility Companies may not

discontinue, alter, terminate or refuse service on account of unpaid pre-petition charges, or

discriminating against the Debtor, or require the payment of a deposit or receipt of other security
 Case: 19-11252-BAH Doc #: 69 Filed: 10/22/19 Desc: Main Document                    Page 2 of 2




in connection with any unpaid prepetition charges for utility services furnished to the Debtor as

long as the Debtor complies with the provisions of this Order.

       4.      The Debtor shall be, and hereby is authorized and empowered to take all actions

necessary to implement this Order.

       5.      This Order shall become effective on the date hereof.


          October 22, 2019                     /s/ Bruce A. Harwood
DATED: ___________________                   _______________________________
                                             Bruce A. Harwood
                                             Chief U.S. Bankruptcy Judge
